DETAILED ACTION
Status of the Application
	Claims 1-8 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title is objected to for the following reasons.  It is unclear as to how a microorganism is “introduced” with a gene.  If the intended title refers to a recombinant microorganism transformed with a gene, the title should be amended accordingly.  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to REPUBLIC OF KOREA 10-2020-0183087 filed on 12/24/2020. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/19/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 12/13/2021 have been reviewed and are accepted by the Examiner for examination purposes.


Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-8 dependent thereon) is indefinite in the recitation of “having increased ability to produce glutaric acid, in which a gene encoding a polypeptide having glutaric acid transporter activity is introduced into a microorganism having ability to produce glutaric acid” for the following reasons. The term “increased” is a relative term and it is unclear in the absence of a statement indicating the basis for comparison (i.e., increased compared to what?).  In addition, the term “in which a gene encoding a polypeptide having glutaric acid transporter activity is introduced into a microorganism having ability to produce glutaric acid” is unclear and confusing because one cannot determine how the recombinant microorganism is related to the microorganism into which the gene is introduced.  Please note that there is no statement linking the  microorganism having ability to produce glutaric acid with the recombinant microorganism.  As such, the microorganism having ability to produce glutaric acid appears to be unrelated to the recombinant microorganism of the preamble. If the intended limitation is a recombinant microorganism that is produced by introducing a gene encoding a polypeptide having glutaric acid transporter activity into a microorganism having the ability to produce glutaric acid, the claim should be amended accordingly.  For examination purposes, it will be assumed that the claim is directed to a recombinant microorganism that produces glutaric acid, wherein said microorganism comprises a gene that encodes a glutaric acid transporter.  Correction is required. 
Claim 2 (claims 3-4 dependent thereon) is indefinite in the recitation of “gene selected from the group consisting of a ynfM gene, a yjjP gene, a yjjB gene, a yeeA gene, and a sucE1 gene” for the following reasons.  As written, the terms “ynfM”, “yjjP”,  “yjjB”, “yeeA”, and  “sucE1” appear to be generic and not limited to a specific organism.  While the gene nomenclature used may be appropriate for E. coli and/or C. glutamicum genes, the use of this nomenclature for genes encoding proteins of identical function in other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  As such, the use of gene terminology which is applicable to some organisms and not to others is confusing since the claim uses this gene nomenclature with respect to any organism.  For examination purposes, the terms “yeeA”, “ynfM”, “yjjP”, “sucE1” and “yjjB” will be interpreted as “gene encoding a protein having transporter activity”.  If Applicant wishes to use the recited terminology in the claims, it is suggested the claim be amended to clearly indicate the organism associated with the specific gene designation.   Correction is required.
Claim 3  (claim 4 dependent thereon) is indefinite in the recitation of “gene encoding a polypeptide represented by SEQ ID NO: 1” for the following reasons. The term “represented” can be interpreted as exemplary language.  Therefore, it is unclear as to whether the polypeptide is required to comprise SEQ ID NO: 1, or if SEQ ID NO: 1 is an example of the sequence that the polypeptide can have.  If the intended limitation is “gene encoding a polypeptide that comprises SEQ ID NO: 1”, the claim should be amended accordingly.  Correction is required. 
Claim 4 is indefinite in the recitation of “wherein the ynfM gene is represented by SEQ ID NO: 2” for the following reasons. The term “represented” can be interpreted as exemplary language.  Therefore, it is unclear as to whether the gene is required to comprise SEQ ID NO: 2, or if SEQ ID NO: 2 is an example of the sequence that the gene can have.  If the intended limitation is “wherein the ynfM gene comprises SEQ ID NO: 2”, the claim should be amended accordingly.  Correction is required. 
Claim 5 is indefinite in the recitation of “microorganism having ability to produce glutaric acid is a microorganism having increased ability to produce lysine” for the following reasons.   The term “increased” is a relative term and it is unclear in the absence of a statement indicating the basis for comparison (i.e., increased compared to what?).  For examination purposes, claim 5 will be interpreted as a duplicate of claim 1. Correction is required. 
Claim 6 is indefinite in the recitation of “wherein the microorganism having ability to produce glutaric acid comprises a gene selected from the group consisting of a davA gene, a davB gene, a gabT gene, and a gabD gene” for the following reasons. As written, the terms  “davA”, “davB”, “gabT”, and “gabD” appear to be generic and not limited to a specific organism.  While the gene nomenclature used may be appropriate for P. putida and/or C. glutamicum genes, the use of this nomenclature for genes encoding proteins of identical function in other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  As such, the use of gene terminology which is applicable to some organisms and not to others is confusing since the claims use this gene nomenclature with respect to any organism.  For examination purposes, the terms “davA”, “davB”, “gabT”, and “gabD” will be interpreted as gene encoding 5-aminovaleramide amidohydrolase, gene encoding a L-lysine 2-mnooxygenase, a gene encoding a 5-aminovalerate aminotransferase, and a gene encoding a succinate-semialdehyde dehydrogenase, respectively. If Applicant wishes to use the recited terminology in the claims, it is suggested that the claim be amended to clearly indicate the organism associated with the specific gene designation.   Correction is required.
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 1-8 are directed in part to (i) a genus of microorganisms that have been modified by any means to produce glutaric acid, including transforming said microorganisms with genes encoding  5-aminovaleramide amidohydrolases, L-lysine 2-mnooxygenases, 5-aminovalerate aminotransferases, and succinate-semialdehyde dehydrogenases having any structure,  wherein said microorganisms have been transformed with a genus of genes encoding glutaric acid transporters having any structure, and (ii) a method for producing glutaric acid by culturing the genus of microorganisms of (i). See Claim Rejections under 35 § USC 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.   
	The claims require a large genus of genes encoding proteins having any structure that can transport glutaric acid.   Moreover, the claims require a potentially large genus of unknown modifications to produce glutaric acid  in any microorganism, including transformation with nucleic acids encoding 5-aminovaleramide amidohydrolases, L-lysine 2-mnooxygenases, 5-aminovalerate aminotransferases, and succinate-semialdehyde dehydrogenases having any structure.  While the specification discloses the C. glutamicum ynfM gene as encoding a protein with glutaric acid transporter activity, and also discloses transformation of a C. glutamicum cell with the P. putida davA, P. putida davB, C. glutamicum gabT, and C. glutamicum gabD genes  for the production of glutaric acid, it provides no clue as to the structural elements required in any protein that can transport glutaric acid in any microorganism, or the structural elements required in any 5-aminovaleramide amidohydrolase, L-lysine 2-mnooxygenase, 5-aminovalerate aminotransferase, or succinate-semialdehyde dehydrogenase so that when expressed in any microorganism, said microorganism can produce glutaric acid.  The specification is silent with regard to other modifications that can be made to any microorganism to produce glutaric acid. 
	A sufficient written description of a genus of genes or polypeptides may be achieved by a recitation of a representative number of polynucleotides/polypeptides defined by their nucleotide/amino acid sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no recited structural feature for the genus of genes encoding the proteins recited in the claims and there is no correlation between structure and function that would provide those unknown structural features.   Neither the specification nor the art provides the structural features which would allow one of skill in the art to recognize which proteins have the desired activity. In addition, while one could argue that the proteins disclosed in the specification and/or the prior art are representative of the structures of all the members of the genus, it is noted that the art teaches several examples of how even polypeptides having minor structural differences can have significant differences in function.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural changes to a polypeptide may result in changes affecting function, and no additional information correlating structure with the desired transport activity and enzymatic activities has been provided, one cannot reasonably conclude that the proteins encoded by the C. glutamicum ynfM gene, the P. putida davA gene, P. putida davB gene, C. glutamicum gabT gene, and C. glutamicum gabD gene are representative of the structure of all the proteins encoded by the genes required by the claims. 
	Due to the fact that the specification only discloses a limited number of genes encoding proteins having the desired activity, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a recombinant C. glutamicum cell that has been transformed with the C. glutamicum gabT and gabD genes as well as the P. putida davA and davB genes, wherein said recombinant C. glutamicum cell comprises the C. glutamicum ynfM gene, and a method to produce glutaric acid by culturing said C. glutamicum cell, does not reasonably provide enablement for (i) microorganisms that have been modified by any means to produce glutaric acid, including transforming said microorganisms with genes encoding  5-aminovaleramide amidohydrolases, L-lysine 2-mnooxygenases, 5-aminovalerate aminotransferases, or  succinate-semialdehyde dehydrogenases having any structure,  wherein said microorganisms have been transformed with genes encoding glutaric acid transporters having any structure, or (ii) a method for producing glutaric acid by culturing said microorganisms.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: (1) quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence and absence of working examples, (4) the nature of the invention, (5) the state of prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
	The breadth of the claims.  Claims 1-8 broadly encompass (i) microorganisms that have been modified by any means to produce glutaric acid, including transforming said microorganisms with genes encoding  5-aminovaleramide amidohydrolases, L-lysine 2-mnooxygenases, 5-aminovalerate aminotransferases, or succinate-semialdehyde dehydrogenases having any structure,  wherein said microorganisms have been transformed with genes encoding glutaric acid transporters having any structure, and (ii) a method for producing glutaric acid by culturing said microorganisms.  See Claim Rejections under 35 § USC 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	The enablement provided is not commensurate in scope with the claims due to the lack of information regarding the structures of the proteins having glutaric acid transport activity encoded by the genes recited in the claims as well as the unknown modifications to produce glutaric acid in any microorganism.   In the instant case, the specification enables a recombinant C. glutamicum cell that has been transformed with the C. glutamicum gabT and gabD genes as well as the P. putida davA and davB genes, wherein said recombinant C. glutamicum cell comprises the C. glutamicum ynfM gene, and a method to produce glutaric acid by culturing said C. glutamicum cell.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses the C. glutamicum ynfM gene as encoding a protein with glutaric acid transporter activity, and also discloses transformation of a C. glutamicum cell with the P. putida davA, P. putida davB, C. glutamicum gabT, and C. glutamicum gabD genes  for the production of glutaric acid, as working examples. However, the specification fails to provide any information as to the structural features required in any glutaric acid transporter, or the structural features required in any 5-aminovaleramide amidohydrolase, L-lysine 2-mnooxygenase, 5-aminovalerate aminotransferase, or  succinate-semialdehyde dehydrogenase.  The specification is silent with regard to other modifications that can be made to any microorganism to produce glutaric acid.  No structure/function correlation has been provided.
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a protein determines the structural and functional properties of that protein. Similarly, the nucleotide sequence of the coding region of a gene determines the functional properties of the protein encoded by said gene.   In the instant case, neither the specification nor the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptide having glutaric acid transporter activity or any polypeptide having 5-aminovaleramide amidohydrolase, L-lysine 2-mnooxygenase, 5-aminovalerate aminotransferase, or  succinate-semialdehyde dehydrogenase activity.  Moreover, the art does not provide any teaching or guidance as to the structural features associated with any protein having the ability to transport glutaric acid, or the structural features associated with proteins having 5-aminovaleramide amidohydrolase, L-lysine 2-mnooxygenase, 5-aminovalerate aminotransferase, or  succinate-semialdehyde dehydrogenase activity.  
	While the argument can be made that the structure/identity of the proteins encoded by the recited genes  can be obtained by structural homology, the art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in unpredictable enzymatic activity changes.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polynucleotide or a polypeptide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for (i) any number of polynucleotides and polypeptides and determine which ones have or encode proteins having glutaric acid transport activity, (ii)  any number of polynucleotides and polypeptides and determine which ones have or encode proteins having 5-aminovaleramide amidohydrolase, L-lysine 2-mnooxygenase, 5-aminovalerate aminotransferase, or  succinate-semialdehyde dehydrogenase activity, or (iii) any number of modifications to allow any microorganism to produce glutaric acid.   In the absence of (a) a rational and predictable scheme for isolating genes and/or proteins having the desired activity, and/or (b) a correlation between structure and the desired activity, one of skill in the art would have to test an extremely large number of (i) genes and polypeptides to determine which ones are associated with the ability to transport glutaric acid and the ability to produce glutaric acid, and (ii) mutations and/or modifications to produce glutaric acid in any microorganism. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.
	Therefore, taking into consideration the extremely broad scope of the claims, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Metabolic Engineering 51:99-109, published online on 8/23/2018; cited on the IDS).
	Claims 1-8 are directed in part to a recombinant C. glutamicum cell that produces glutaric acid, wherein said C. glutamicum cell is a lysine producer, wherein said C. glutamicum cell  has been transformed with the C. glutamicum gabT and gabD genes as well as the P. putida davA and davB genes, wherein said recombinant C. glutamicum cell comprises a gene encoding a glutaric acid transporter protein, wherein said gene comprises SEQ ID NO: 1 and said glutaric acid transporter protein comprises SEQ ID NO: 2,  and a method to produce glutaric acid by culturing said recombinant C. glutamicum cell.  See Claim Rejections under 35 § USC 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	Kim et al. teach a recombinant C. glutamicum cell that produces glutaric acid, wherein said recombinant C. glutamicum cell is obtained by transforming a L-lysine overproducing C. glutamicum strain (KCTC 1857) with plasmids that comprise the C. glutamicum gabT and gabD genes and the P. putida davT and davD genes (Abstract; page 103, right column, Results and discussion).  The specification of the instant application asserts that C. glutamicum comprises an endogenous gene that comprises SEQ ID NO: 2 (ynfM) that encodes a protein that comprises SEQ ID NO: 1.  Therefore, it follows that the C. glutamicum cell of Kim et al. also comprises this endogenous gene that encodes a protein that comprises SEQ ID NO: 1.  Since the specification asserts that the protein of SEQ ID NO: 1 has glutaric acid transport activity, it follows that the recombinant C. glutamicum cell of Kim et al. would also comprise a gene encoding a glutaric acid transport protein.  Kim et al. teach culturing their recombinant C. glutamicum cell for the production of glutaric acid (page 101, right column, Culture conditions, Fed-batch fermentation).  Kim et al. also teach HPLC to determine the concentration of glutaric acid, thus teaching recovery of glutaric acid (page 103, Analytical procedures).  Therefore, the teachings of Kim et al. anticipate the instant claims as written/interpreted. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Metabolic Engineering 51:99-109, published online on 8/23/2018; cited on the IDS) in view of Hara et al. (US Publication No. 2017/0298397, 10/19/2017).
	The teachings of Kim et al. have been discussed above.  Kim et al. do not teach the transformation of their C. glutamicum cells with a nucleic acid encoding a glutaric acid transporter.  Hara et al. teach the production of dicarboxylic acids by culturing microorganisms that have been transformed with genes encoding dicarboxylic acid transporters (Abstract).  Kim et al. teach the accumulation of the dicarboxylic acid and the collection of the dicarboxylic acid from the medium (page 14, paragraph [0206]).  Kim et al. teach the production of glutaric acid (page 2, paragraph [0024]) by culturing bacteria, such as C. glutamicum (page 2, paragraphs [0016],  [0023]; page 3, paragraph [0039]), that have been transformed to express one or more of the ynfM gene, yjjP gene, yjjB gene, or yeeA gene (page 2, paragraph [0019]; page 7, paragraphs [0127]-[0135]) from E. coli, P. ananatis, E. aerogenes, and C. glutamicum (pages 30-31, paragraphs [0392]-[0415]).  Hara et al. do not teach a recombinant C. glutamicum cell that produces glutaric acid, wherein said recombinant C. glutamicum cell is obtained by transforming a L-lysine overproducing C. glutamicum strain (KCTC 1857) with plasmids that comprise the C. glutamicum gabT and gabD genes and the P. putida davT and davD genes. 
	Claims 1-8 are directed in part to a recombinant C. glutamicum cell that produces glutaric acid, wherein said C. glutamicum cell is a lysine producer, wherein said C. glutamicum cell  has been transformed with the C. glutamicum gabT and gabD genes as well as the P. putida davA and davB genes, wherein said recombinant C. glutamicum cell has been transformed with a gene encoding a glutaric acid transporter protein,  and a method to produce glutaric acid by culturing said recombinant C. glutamicum cell.  Please note that claims 3 and 4, while limiting the sequence of one of the genes encoding the glutaric acid transporter, do not limit the recombinant microorganism of claim 2 to have a gene having the recited sequence.  Claims 3 and 4 still encompass a recombinant microorganism having any yjjP gene, yjjB gene, yeeA gene or sucE1 gene as recited in claim 2, from which they depend.  See Claim Rejections under 35 § USC 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further transform the glutaric acid-producing C. glutamicum strains of Kim et al. with one or more of the E. coli, P. ananatis, E. aerogenes, or  C. glutamicum  ynfM, yeeA, yjjP or yjjB genes disclosed by Hara et al.  A person of ordinary skill in the art is motivated to further transform the glutaric acid-producing C. glutamicum strains of Kim et al. with one or more of these genes for the benefit of increasing the production of glutaric acid since Kim et al. teach that the increased expression of any of these genes would increase the production of dicarboxylic acids (page 1, paragraphs [0004]-[0006]).  One of ordinary skill in the art has a reasonable expectation of success at making this modification because the molecular biology techniques required to transform bacteria are well known and widely practiced in the art as evidenced by Hara et al. and Kim et al. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
October 14, 2022